UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 33-42125 CHUGACH ELECTRIC ASSOCIATION, INC. (Exact name of registrant as specifies in its charter) State of Alaska 92-0014224 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 Electron Drive, Anchorage, AK (Address of principal executive offices) (Zip Code) (907) 563-7494 (Registrant’s telephone number, including area code) None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. NONE CHUGACH ELECTRIC ASSOCIATION, INC. TABLE OF CONTENTS Caution Regarding Forward-Looking Statements 2 Part I.Financial Information Item 1. Financial Statements (unaudited) 2 Balance Sheets - as of June 30, 2010 and December 31, 2009 3 Statements of Operations - Three and Six months Ended June 30, 2010 and June 30, 2009 5 Statements of Cash Flows - Three and Six months Ended June 30, 2010 and June 30, 2009 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures 38 Exhibits 39 1 Table of Contents Caution Regarding Forward-Looking Statements Statements in this report that do not relate to historical facts, including statements relating to future plans, events or performance, are forward-looking statements that involve risks and uncertainties.Actual results, events or performance may differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date of this report and the accuracy of which is subject to inherent uncertainty.It is suggested these statements are read in conjunction with our audited financial statements for the year ended December 31, 2009, filed as part of our annual report on Form 10-K.Chugach Electric Association, Inc. (Chugach) undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances that may occur after the date of this report or the effect of those events or circumstances on any of the forward-looking statements contained in this report, except as required by law. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The unaudited financial statements and notes to the financial statements of Chugach as of and for the quarter ended June 30, 2010, follow. 2 Table of Contents Chugach Electric Association, Inc. Balance Sheets (Unaudited) Assets June30, 2010 December31, 2009 Utility Plant: Electric Plant in service $ $ Construction work in progress Total utility plant Less accumulated depreciation ) ) Net utility plant Other property and investments, at cost: Nonutility property Special Funds Investments in associated organizations Total other property and investments Current assets: Cash and cash equivalents Special deposits Fuel cost under-recovery Accounts receivable, net Materials and supplies Prepayments Other current assets Total current assets Deferred charges, net Total assets $ $ 3 Table of Contents Chugach Electric Association, Inc. Balance Sheets (continued) (Unaudited) Liabilities, Equities and Margins June30, 2010 December31, 2009 Equities and margins: Memberships $ $ Patronage capital Other Total equities and margins Long-term obligations, excluding current installments: Bonds payable National Bank for Cooperatives Total long-term obligations Current liabilities: Current installments of long-term obligations Commercial Paper Accounts payable Consumer deposits Fuel cost over-recovery Accrued interest Salaries, wages and benefits Fuel Other liabilities Total current liabilities Deferred compensation Deferred liabilities Total liabilities, equities and margins $ $ See accompanying notes to financial statements. 4 Table of Contents Chugach Electric Association, Inc. Statements of Operations (Unaudited) Three months ended June30, Six months ended June30, Operating revenues $ Operating expenses: Fuel Production Purchased power Transmission Distribution Consumer accounts Administrative, general and other Depreciation and amortization Total operating expenses Interest on long-term debt Other Charged to construction ) Net interest expenses Net operating margins ) ) Nonoperating margins: Interest income Capital credits, patronage dividends and other Total nonoperating margins Assignable margins $ ) $ ) $ $ See accompanying notes to financial statements. 5 Table of Contents Chugach Electric Association, Inc. Statements of Cash Flows (Unaudited) Six months ended June30, Cash flows from operating activities: Assignable margins $ $ Adjustments to reconcile assignable margins to net cash provided by operating activities: Depreciation Amortization and depreciation cleared to operating expenses Capitalized interest ) ) Other 0 Changes in assets and liabilities: (Increase) decrease in assets: Accounts receivable Fuel cost under-recovery Materials and supplies ) ) Prepayments ) Other assets Deferred charges ) ) Increase (decrease) in liabilities: Accounts payable ) ) Consumer deposits ) Fuel cost over-recovery Accrued interest ) ) Salaries, wages and benefits ) Fuel ) Other liabilities ) Deferred liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Extension and replacement of plant ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Payments of notes payable 0 ) Repayments of long-term obligations ) ) Proceeds from short-term borrowing Repayments of short-term borrowing 0 ) Memberships and donations (received) refunded ) Retirement of patronage capital and estate payments ) ) Net receipts on consumer advances for construction Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period $ $ Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities Redeployment (retirement) of plant $ ) $ Extension and replacement of plant included in accounts payable $ $ Supplemental disclosure of cash flow information - interest expense paid, excluding amounts capitalized $ $ See accompanying notes to financial statements. 6 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 1. PRESENTATION OF FINANCIAL INFORMATION The accompanying unaudited interim financial statements include the accounts of Chugach Electric Association, Inc. (Chugach) and have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.They should be read in conjunction with our audited financial statements for the year ended December 31, 2009, filed as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. 2. DESCRIPTION OF BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES a. Description of Business Chugach is the largest electric utility in Alaska.Chugach is engaged in the generation, transmission and distribution of electricity to directly serve retail customers in the Anchorage and upper Kenai Peninsula areas.Through an interconnected regional electrical system, Chugach’s power flows throughout Alaska’s Railbelt, a 400-mile-long area stretching from the coastline of the southern Kenai Peninsula to the interior of the state, including Alaska’s largest cities, Anchorage and Fairbanks. Chugach also supplies much of the power requirements for three wholesale customers, Matanuska Electric Association, Inc. (MEA), Homer Electric Association, Inc. (HEA), and the City of Seward (Seward).Chugach’s retail and wholesale members are the consumers of the electricity sold. Chugach was organized as an Alaska electric cooperative in 1948 and operates on a not-for-profit basis and accordingly, seeks only to generate revenues sufficient to pay operating and maintenance costs, the cost of purchased power, capital expenditures, depreciation, and principal and interest on all indebtedness and to provide for reserves.Chugach is subject to the regulatory authority of the Regulatory Commission of Alaska (RCA). b. Management Estimates In preparing the financial statements, management of Chugach is required to make estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the balance sheet and revenues and expenses for the reporting period.Estimates include the allowance for doubtful accounts, deferred charges and credits, unbilled revenue and the estimated useful life of utility plant.Actual results could differ from those estimates. 7 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 c. Regulation The accounting records of Chugach conform to the Uniform System of Accounts as prescribed by the Federal Energy Regulatory Commission (FERC).Chugach meets the criteria, and accordingly, follows the accounting and reporting requirements of Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 980, “Topic 980 – Regulated Operations.” FASB ASC 980 provides for the recognition of regulatory assets and liabilities as allowed by regulators for costs or credits that are reflected in current rates or are considered probable of being included in future rates.The regulatory assets or liabilities are then reduced as the cost or credit is reflected in rates. d. Income Taxes Chugach is exempt from federal income taxes under the provisions of Section 501(c)(12) of the Internal Revenue Code.For the six month periods ended June 30, 2010 and 2009, Chugach was in compliance with that code section.In addition, Chugach collects sales tax and is assessed gross receipts and excise taxes which are presented on a net basis in accordance with FASB ASC 605-45-50, “Topic 605 – Revenue Recognition – Subtopic 45 – Principal Agent Considerations – Section 50 – Disclosure.” Chugach applies a more-likely-than-not recognition threshold for all tax uncertainties.FASB ASC 740 only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities.Chugach’s management reviewed Chugach’s tax positions and determined there were no outstanding, or retroactive tax positions, that were not highly certain of being sustained upon examination by the taxing authorities. 3. REGULATORY MATTERS 2008 Test Year General Rate Case (Docket U-09-080) On June 23, 2009, Chugach filed a general rate case with the RCA to increase base rate revenue by $4.2 million, with increases of $2.7 million to Chugach retail customers and $1.5 million to wholesale customers.Base rates charged to retail customers increased 3.3 percent and base rates charged to wholesale customers HEA, MEA and Seward increased 7.8 percent, 2.0 percent and 9.7 percent, respectively. The RCA indicated that it would issue a final order in this case no later than September 16, 2010.The RCA named the Attorney General and Chugach’s wholesale customers HEA, MEA and Seward parties to the docket. On October 9, 2009, the RCA granted Chugach’s original request that the proposed rates go into effect on an interim and refundable basis. 8 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 On October 15, 2009, the RCA consolidated Docket U-09-080 (General Rate Case) and Docket U-09-97 (Depreciation Study Update, explained below). Chugach reached a settlement with its wholesale customers, HEA, MEA and SES, which resolved issues in both the general rate case and the depreciation study update.The settlement, along with a request to vacate schedule, was filed with the RCA on May 21, 2010.On June 2, 2010, the RCA granted the request to vacate schedule.The RCA has indicated that it will issue a final order in the consolidated case by September 16, 2010. Revision to Current Depreciation Rates (Docket U-09-097) In accordance with a stipulation with its wholesale customers, HEA and MEA, Chugach filed on August 31, 2009, an updated depreciation study based on plant balances as of December 31, 2008. The RCA opened Docket U-09-097 to consider Chugach’s updated depreciation study.The RCA named Chugach’s wholesale customers HEA, MEA and Seward parties to the docket. As indicated in the discussion under the 2008 Test Year General Rate Case above, the RCA consolidated the depreciation study update with the general rate case.A hearing was held in June of 2010, which addressed unresolved depreciation issues between Chugach and the Attorney General, who acts as the public advocate on behalf of rate payers in RCA cases.The RCA has indicated that it will issue a final order in the consolidated case by September 16, 2010. Request for Participation in the Simplified Rate Filing Process On December 15, 2009, Chugach submitted a request to the RCA for approval to implement the Simplified Rate Filing (SRF) process for the adjustment of base energy and demand rates in accordance with Alaska Statute 42.05.381(e). Chugach requested that base rate adjustments under SRF be completed on a semi-annual basis, utilizing the twelve months ended June and December as the test periods in each year.Chugach requested that its initial SRF be submitted on the June 2010 test year for rate adjustments, if necessary, during fourth quarter, 2010. Under SRF, base rate increases are limited to 8 percent over a 12-month period and 20 percent over a 36-month period.Chugach is still permitted to submit general rate case filings while participating in the SRF process.However, during these periods, rate adjustments under SRF would temporarily cease. Utilization of SRF will allow Chugach to more efficiently adjust base rates in response to lower sales resulting from both energy conservation and technological improvements.Chugach is also interested in SRF as a means to expedite the rate adjustment process with the goal of timely cost recovery and lower adjudicatory costs. 9 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 On April 21, 2010, the RCA opened docket U-10-20 to consider Chugach’s request to implement the simplified rate filing process.A technical conference was held on June 1, 2010, to discuss guidelines that Chugach should follow in future simplified rate filings.All parties agreed to modify the deadline for a final order to July 26, 2010. A public hearing was held on July 19, 2010.The parties to the docket entered into a stipulation on the outstanding issues in the case and the RCA issued a bench order at the hearing approving the stipulation.A formal written order was issued on July 26, 2010. As a result of the approval, Chugach will file Simplified Rate Filings based on the twelve months ended June and December of each year.Chugach’s initial filing under this process will be based on the June 30, 2010 test year for possible rate adjustments during the fourth quarter of 2010. Natural Gas Contract Submittal On April 2, 2010, Chugach submitted a new long-term natural gas supply contract with Marathon Alaska Production, LLC (“MAP”), to the RCA.The new MAP contract will provide gas beginning April 1, 2011, terminating March 31, 2013.MAP has two contract extension options that can be exercised during the first year of the initial contract.MAP could extend the contract to December 31, 2013, by exercising the first contract extension option by March 31, 2011.The second contract option could be exercised by December 31, 2011, and would extend the contract through December 31, 2014.The total amount of gas under contract is estimated at 26 billion cubic feet (BCF) for the initial two year term of the contract with volumetric and delivery terms to be determined for each contract extension period that could provide up to an additional 16 BCF through December 31, 2014.The RCA approved the gas supply contract effective May 17, 2010. Net Metering Regulations On June 16, 2010, regulations establishing net metering requirements for certain electric utilities became effective.Net metering allows a customer to install and use certain types of renewable generation to offset their monthly usage and sell excess power to their serving utility.The net metering requirements adopted by the RCA apply to Chugach and nine other Alaska electric utilities.The RCA’s order limits customer generation to units up to 25 kilowatts and installations must comply with approved interconnection standards.Chugach has approved interconnection standards and non-firm buy-back rates in its tariff.On June 17, 2010, Chugach filed with the RCA the final summary tariff necessary to implement net metering.The RCA approved the tariff effective August 2, 2010. Southcentral Power Project (SPP) On June 30, 2010, Chugach filed a petition with the RCA for advance determination of decisional prudence and assurance of cost recovery for the Southcentral Power Project.The petition seeks regulatory assurance of future recovery in rates of the contract amounts Chugach has already executed beginning after an appropriate rate proceeding is completed such that recovery of SPP costs begin coincident with the date the SPP goes into service.Chugach determined that substantial benefit will flow to our members if certain advance regulatory approvals are obtained to provide additional assurances to potential lenders. 10 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 4. LINES OF CREDIT Chugach maintained a $7.5 million line of credit with CoBank, ACB (CoBank).This line of credit expired on October 31, 2009, and was subject to annual renewal at the discretion of the parties.Chugach did not renew this line of credit upon its expiration date due to unused carrying costs, its lack of use and the existence of the National Rural Utilities Cooperative Finance Corporation (NRUCFC) line of credit and commercial paper borrowing capacity.Chugach had activity on this line of credit in the first half of 2009, however, there was no outstanding balance at June 30, 2009. The CoBank Master Loan Agreement requires Chugach to establish and collect electric rates reasonably expected to yield margins for interest equal to at least 1.10 times interest expense, to achieve a funded debt to operating cash flow ratio not greater than 8 to 1 and achieve an equity to total capitalization ratio greater than 22%.The borrowing rate is calculated using the CoBank Base Rate on the first business day of the week plus 3%. In addition, Chugach had a $75 million line of credit available with NRUCFC until January 30, 2009, when it was permanently reduced to $50 million pursuant to the terms of the Amendment To Revolving Line of Credit Agreement.Chugach did not utilize this line of credit in the first half of 2010 and had no outstanding balance at June 30, 2010.Chugach utilized this line of credit in the first quarter of 2009 but issued commercial paper to repay the balance.Therefore, there was no outstanding balance at December 31, 2009.The borrowing rate is calculated using the total rate per annum as may be fixed by NRUCFC and will not exceed the Prevailing Prime Rate, plus one percent per annum.At June 30, 2010, and December 31, 2009, the borrowing rate was4.95%. The NRUCFC Revolving Line Of Credit Agreement requires that Chugach, for each 12-month period, for a period of at least five consecutive days, pay down the entire outstanding principal balance.The NRUCFC line of credit expires October 14, 2012. The NRUCFC line of credit is immediately available for unconditional borrowing, as was the CoBank line of credit prior to its expiration. 5. FINANCING / COMMERCIAL PAPER Over the next five years Chugach anticipates financing increased capital expenditures due to the construction of a gas-fired generation unit, on-going capital needs and plans to refinance $150 million of 2001 Series A Bonds due March 15, 2011, and $120 million of 2002 Series A Bonds due February 1, 2012.Commercial paper is being issued and will act as a bridge until Chugach converts commercial paper balances to long-term debt and to refinance the 2011 and 2012 Series A bonds.The Commercial Paper Program is backed by a $300 million Unsecured Credit Agreement between NRUCFC, KeyBank, CoBank and US Bank.The Credit Agreement was priced with an all-in drawn spread of London Interbank Offered Rate (LIBOR) plus 60 basis points, along with a 17.5 basis points facility fee.The credit agreement expires on October 10, 2011.At this time, management intends to renew this agreement although the terms may be different. 11 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 Chugach began issuing commercial paper in January 2009.Chugach had $62.0 million and $51.5 million of commercial paper outstanding at June 30, 2010, and December 31, 2009, respectively.Our commercial paper can be repriced between one and two hundred and seventy days. The following table provides information regarding average commercial paper balances outstanding for the quarter ended June 30 (dollars in millions), as well as corresponding weighted average interest rates: Average Balance Weighted Average Interest Rate Average Balance Weighted Average Interest Rate 0.33% 0.55% 6. LEGAL PROCEEDINGS Chugach has certain litigation matters and pending claims that arise in the ordinary course of Chugach’s business.In the opinion of management, no individual matter or the matters in the aggregate is likely to have a material adverse effect on Chugach’s results of operations, financial condition or liquidity. 7. RECENT ACCOUNTING PRONOUNCEMENTS ASC Update 2010-06 “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” In January 2010, the FASB issued ASC Update 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.”ASC Update 2010-06 applies to all entities that are required to make disclosures about recurring or nonrecurring fair value measurements and expands the disclosures required based on the measurement Level.This update is effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for certain Level 3 transactions.Those transaction disclosure requirements are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Chugach began application of ASC Update 2010-06 during the quarter ended March 31, 2010.Application did not have a material effect on our results of operations, financial position, and cash flows. 12 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 SFAS 167 “Amendments to FASB Interpretation No. 46(R)” In June 2009, the FASB issued Statement of Financial Accounting Standards (SFAS) No. 167, “Amendments to FASB Interpretation No. 46(R).”SFAS No. 167 applies to all entities except for those identified in FIN 46(R), “Consolidation of Variable Interest Entities,” as well as entities previously considered qualifying special-purpose entities, as the concept of these entities was eliminated by SFAS No. 166, “Accounting for Transfers of Financial Assets.”SFAS No. 167 amends FIN 46(R) to require additional disclosures regarding an entity’s involvement in variable interest entities.SFAS No. 167 is effective for interim and annual reporting periods beginning after November 15, 2009.Chugach began application of SFAS No. 167 on January 1, 2010, which did not have a material effect on our results of operations, financial position, and cash flows. In December 2009, the FASB issued ASC Update 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” an adaptation of SFAS No. 167 into the FASB Accounting Standards Codification (the Codification).To view the adapted content, see FASB ASC 810-10-30, for the Initial Measurement Section of Subtopic 10, and FASB ASC 810-10-65, for the Transition and Open Effective Date Information of Section of Subtopic 810-10. SFAS 166 “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140” In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140.”SFAS No. 166 applies to all entities and amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities.”SFAS No. 140 was amended to enhance the disclosure requirements as well as to define some of the terms and measurements to be used, by removing the concept of a qualifying special-purpose entity and the exception from applying FIN 46, “Consolidation of Variable Interest Entities,” to qualifying special-purpose entities.SFAS No. 166 is effective for interim and annual reporting periods beginning after November 15, 2009.Chugach began application of SFAS No. 166 on January 1, 2010, which did not have a material effect on our results of operations, financial position, and cash flows. In December 2009, the FASB issued ASC Update 2009-16, “Accounting for Transfers of Financial Assets,” an adaptation of SFAS No. 166 into the Codification.To view the adapted content, see FASB ASC 860-10-40, for the Derecognition Section of Subtopic 10, and FASB ASC 860-10-65, for the Transition and Open Effective Date Information of Subtopic 860-10. SFAS 164 “Not-for-Profit Entities: Mergers and Acquisitions – Including an amendment of FASB Statement No. 142” In April 2009, the FASB issued SFAS No. 164, “Not-for-Profit Entities: Mergers and Acquisitions – Including an amendment of FASB Statement No. 142.”SFAS No. 164 applies to the combination of not-for-profit entities meeting the definition of a merger or acquisition, with specific exceptions.SFAS No. 164 provides guidance on the accounting and disclosure of these combinations.SFAS No. 164 is effective for annual reporting periods beginning after December 15, 2009.Chugach began application of SFAS No. 164 on January 1, 2010, which did not have a material effect on our results of operations, financial position, and cash flows. 13 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 In January 2010, the FASB issued ASC Update 2010-07, “Not-for-Profit Entities (Topic 958): Not-for-Profit Entities: Mergers and Acquisitions,” an adaptation of SFAS No. 164 into the Codification.To view the adapted content, see FASB ASC 954-805 for the Business Combinations Subtopic of Topic 954, FASB ASC 958-805 for the Business Combinations Subtopic of 958, FASB ASC 805-10-15 for the Scope and Scope Exceptions Section of Subtopic 805-10, FASB ASC 805-50-15 for the Scope and Scope Exceptions Section of Subtopic 805-50, and FASB ASC 350-10-65 for the Transition and Open Effective Date Information Section of Subtopic 350-10. 8. FAIR VALUES OF ASSETS AND LIABILITIES Fair Value Hierarchy In accordance with ASC 820 Chugach groups its financial assets and liabilities measured at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value.These levels are: Level 1 – Valuation is based upon quoted prices for identical instruments traded in active exchange markets, such as the New York Stock Exchange.Level 1 also includes U.S. Treasury and federal agency securities, which are traded by dealers or brokers in active markets.Valuations are obtained from readily available pricing sources for market transactions involving identical assets or liabilities. Level 2 – Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 – Valuation is generated from model-based techniques that use significant assumptions not observable in the market.These unobservable assumptions reflect Chugach’s estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. 14 Table of Contents Chugach Electric Association, Inc. Notes to Financial Statements June 30, 2010 and 2009 The table below presents the balance of Chugach’s non-qualified deferred compensation plan assets measured at fair value on a recurring basis at June 30, 2010, and December 31, 2009. Total Level 1 Level 2 Level 3 June 30, 2010 $ $ $
